Citation Nr: 0410007	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero percent 
from February 23, 2001, for a left hand disability, to include 
traumatic arthritis and nerve damage.

2.  Entitlement to an evaluation in excess of 20 percent from 
February 13, 2003, for a left hand disability, to include 
traumatic arthritis and nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from August 17, 1988 to 
January 21, 1994, and he had 7 years, 1 month, and 13 days active 
service prior to that. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Among other things, service connection for a left hand disability 
was granted by this rating decision.  A zero percent rating was 
assigned, effective from February 23, 2001.  

This matter was considered by the Board in September 2003.  
Service connection for gastroesophageal reflux disease and a 
hiatal hernia was granted.  The Board remanded the issue of 
entitlement to an initial evaluation for the left hand higher than 
zero percent for further evidentiary development.  By an October 
2003 rating decision, the Huntington, West Virginia RO granted a 
20 percent rating for the left hand disability, effective from 
February 13, 2003.  

The United States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board has 
characterized the rating issues on appeal as set forth on the 
preceding page.


REMAND

As noted above, the Board previously remanded the issue of 
entitlement to an evaluation higher than zero percent disabling 
for a left hand disability, to include traumatic arthritis and 
nerve damage, with direction, inter alia, to schedule the veteran 
for an orthopedic examination to evaluate his service-connected 
left hand disability.  

The Huntington, West Virginia RO promulgated an October 2003 
rating decision without having complied with the remand directions 
to conduct an examination and to address other potentially 
applicable rating criteria.  The October 2003 rating decision 
relied instead on a February 2003 examination which was of record 
when the case was first before the Board.  

The Board also notes that the October 2003 rating decision 
evaluated the veteran's left hand disability as moderately 
disabling under 38 C.F.R. § 4.124a (Diagnostic Code 8715) (2003), 
and noted that a higher evaluation of 30 percent would require 
"severe" incomplete paralysis of the finger and wrist movements.  
The Board notes that these are the criteria used for rating the 
minor hand.  However, the veteran's service medical records and 
the February 2003 examination report show that the veteran is 
left-handed, which requires that the criteria for the major hand 
be used.  

As described above, the RO has not accomplished the development 
requested in the Board's September 2003 remand.  The Court has 
held that a remand by the Board confers on a claimant, as a matter 
of law, the right to compliance with the remand order, and that 
the Secretary of Veterans Affairs has a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Court also held that the Board errs if 
it fails to ensure compliance with remand orders of the Board or 
the Court.  Id.  Given those pronouncements, and the fact that 
significant development sought by the Board on this issue has not 
been completed, another remand is now required.  38 C.F.R. § 19.9 
(2002).

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  The RO should take any steps necessary to 
ensure full and complete compliance with the VCAA.  This should 
include notice to the veteran that he should submit all pertinent 
evidence in his possession.  

2.  Thereafter, the RO should schedule the appellant for a VA 
orthopedic examination to evaluate the severity of his service-
connected left hand disability.  The claims folder must be 
available to the examiner for review in conjunction with the 
examination.  The examiner should report the range of motion 
measurements for the left thumb and fingers in degrees, and should 
also indicate what the normal range of motion for the particular 
joints are.

Whether there is any pain, weakened movement, excess fatigability 
or incoordination on movement should be noted, and whether there 
is likely to be additional range of motion loss due to any of the 
following should be addressed:  (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess fatigability; or (4) 
incoordination.  See 38 C.F.R. § 4.45 (2003).  The examiner is 
asked to describe whether pain significantly limits functional 
ability during flare-ups or when the left hand is used repeatedly.  
All limitations of function must be identified in terms of loss of 
motion beyond that shown clinically.  If there is no pain, no 
limitation of motion and/or no limitation of function, such 
findings must be noted in the report.  See 38 C.F.R. § 4.40 
(2003).

3.  Thereafter, the RO should ensure that the VA examination 
report addresses all potentially applicable rating criteria, both 
old and new.  If it does not, it must be returned to the examiner 
for corrective action.

4.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issue on appeal.  The RO should 
specifically consider the rating criteria previously used to 
evaluate the veteran's disability, as well as those pertaining to 
ankylosis and limitation of motion of the hands, both old and new, 
and keeping in mind that the veteran is left-handed.  If any 
benefit sought is not granted, the veteran and his representative 
should be furnished with a supplemental statement of the case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  The supplemental statement of 
the case should address both old and new criteria for evaluating 
motion of the hands and fingers.

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112, respectively).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



